DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 6 December 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the ceramic casting nozzle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshizawa et al. (US 2017/0178805; hereinafter “Yoshizawa”; listed in the IDS filed 2 March 2022).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 2017/0178805; hereinafter “Yoshizawa”; listed in the IDS filed 2 March 2022).
Regarding claim 1, Yoshizawa teaches a method for improving the core loss properties of an amorphous foil produced by Planar-Flow Melt Spinning (PFMS), the method comprising:
mechanically scribing the amorphous foil spaced at regular wavelengths comprising:
a. controlling a capillary vibration in a molten metal puddle that forms between a crucible nozzle and a quenching wheel at a controlled wavelength such that a uniform scribing pattern is formed continuously on the amorphous foil (see Fig. 1 and [0033]-[0035]),
b. maintaining a gap height between the nozzle and the quench wheel constant across the width of the foil such that the scribed pattern on the amorphous foil is spaced at controlled wavelengths (see Fig. 1 and [0057] - the gap between the tip end of the melt nozzle 14 and a cooling roll 15 being 250 µm; If it is not taken that Yoshizawa teaches maintaining a gap height, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to do so in order to produce an amorphous foil with a consistent thickness),
wherein the scribing is applied in-line while the amorphous foil is being cast (see [0033]-]0035] and [0045]).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 2017/0178805; listed in the IDS filed 2 March 2022).
Regarding claim 2, Yoshizawa teaches wherein the capillary vibrations are controlled such that the amorphous foil has a scribed wavelength between 0.5 to 10 mm (see Figs. 1-2; the longitudinal intervals L of the troughs 3 are preferably in a range of 1-5 mm; [0038]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 3, Yoshizawa teaches wherein the scribed pattern formed on the amorphous foil has a depth in the range of 1 to 15 microns (an average height difference t between troughs 3 and ridges 4 is preferably 0.3-7 µm; see [0039]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 4, Yoshizawa teaches wherein the scribed pattern formed on the amorphous foil has a width in the range of 50 to 800 microns (see Fig. 1 - the average amplitude D of the troughs (which corresponds to the claimed width) is preferably 0.1-2 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 5, Yoshizawa teaches wherein the gap height is maintained from 75 to 400 microns to control the scribe wavelength across the width of the foil (see [0057] - the gap between a tip end of the melt nozzle 14 and a cooling roll 15 being 250 µm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 6, Yoshizawa teaches wherein the capillary vibrations are controlled such that the scribed pattern covers more than 50% of the amorphous foil surface (see Fig. 1 and [0035]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 7, Yoshizawa teaches wherein the capillary vibrations are controlled such that the scribed pattern covers more than 75% of the amorphous foil surface (see Fig. 1 and [0035]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 8, Yoshizawa teaches wherein the capillary vibrations are controlled such that the scribed pattern covers more than 90% of the amorphous foil surface (see Fig. 1 and [0035]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa as applied to claim 1 above, and further in view of Zhou (US 2014/0283957).
Regarding claim 9, Yoshizawa teaches a ceramic casting nozzle (ceramic-made nozzle 14, see Fig. 3(a); [0057]), but is silent to contouring the shape of the ceramic casting nozzle to match the thermal deformations of the casting wheel.
Zhou teaches the roll-to-nozzle gap is a key factor affecting thickness and thickness consistency of amorphous alloy broad ribbon. During production of amorphous alloy broad ribbon, the heat expansion of cooling roll may upheave the center of the roll surface so as to make the cooling roll surface drum-shaped. However, if the bottom of the nozzle is still flat, the roll-to-nozzle gap will be inconsistent transversally so as to cause the non-uniform ribbon thickness. In order to prevent such phenomena, the bottom of the nozzle (the outlet end of the nozzle slot) may be preprocessed into a radian corresponding to the upheaved roll surface. In other words, measure the heat expansion of the cooling roll surface at different positions transversally during manufacturing of amorphous alloy broad ribbon in advance, and then process the nozzle bottom into a shape with the same radian as that of the expanded roll surface with high precision processing equipment. In this way the roll-to-nozzle gap can be consistent transversally during manufacturing of amorphous alloy broad ribbon (see [0046]).
In view of Zhou’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yoshizawa to include contouring the shape of the ceramic casting nozzle to match the thermal deformations of the casting wheel, as taught by Zhou, because it allows for the roll-to-nozzle gap to be consistent transversally during casting of the amorphous ribbon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735     
16 December 2022                                                                                                                                                                                                   




/KEVIN P KERNS/Primary Examiner, Art Unit 1735